PER CURIAM.
By petition and cross-petition for a writ of certiorari, we have for review an order of the Florida Industrial Commission bearing date of March 6, 1969.
*41We find that oral argument would serve no useful purpose and it is, therefore, dispensed with pursuant to Florida Appellate Rule 3.10, subd. e, 32 F.S.A.
Our consideration of the petitions, the record and briefs leads us to conclude that there has been no deviation from the essential requirements of law.
The petition and cross-petition are, therefore, denied.
The petition for attorney’s fees filed by cross-respondent is granted in the amount of $250.00.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, ADKINS and BOYD, JJ., concur.